Fletcher, Presiding Justice.
Walter Brown appeals the denial of the filing of his Petition for Writ of Mandamus. Because mandamus is not available where another remedy exists and Brown had the opportunity to raise these claims in a prior action, we affirm.
Brown is incarcerated and previously brought a habeas petition challenging his conviction and sentence. Michael Bowers and Richard Warren represented the Warden in opposing the habeas petition. Brown now contends that Bowers and Warren acted fraudulently in connection with the habeas action. These contentions could and should have been raised in Brown’s appeal of the denial of his habeas petition. Because Brown had another adequate legal remedy, mandamus is unavailable.1 The availability of an adequate legal remedy appeared on the face of Brown’s petition and therefore, the trial court did not err in denying its filing.2

Judgment affirmed.


All the Justices concur.


 Hall v. Madison, 263 Ga. 73, 74 (428 SE2d 345) (1993).


 See Grant v. Byrd, 265 Ga. 684 (461 SE2d 871) (1995).